                                                    Case 5:19-cv-04749-VKD Document 5 Filed 08/28/19 Page 1 of 2




                                  1

                                  2                                    UNITED STATES DISTRICT COURT

                                  3                                 NORTHERN DISTRICT OF CALIFORNIA

                                  4        DIVINO GROUP LLC, a California limited liability
                                           company, CHRIS KNIGHT, an individual, CELSO          Case No. 5:19-cv-04749-VKD
                                  5        DULAY, an individual, CAMERON STIEHL, an
                                           individual, BRIAANDCHRISSY LLC, a Georgia            CONSENT OR DECLINATION
                                  6        limited liability company, BRIA KAM, an              TO MAGISTRATE JUDGE
                                           individual, CHRISSY CHAMBERS, an individual,         JURISDICTION
                                  7        CHASE ROSS, an individual, BRETT SOMERS, an
                                           individual, and LINDSAY AMER, an individual,
                                  8
                                                                 Plaintiff(s)
                                  9                 v.

                                           GOOGLE LLC, a Delaware limited liability
                                  10
                                           company, YOUTUBE, LLC, a Delaware limited
                                           liability company, and DOES 1-25,
                                  11
                                                                  Defendant(s).
                                  12
Northern District of California
 United States District Court




                                  13   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  14
                                       jurisdiction in this matter. Sign this form below your selection.
                                  15
                                            ☒ Consent to Magistrate Judge Jurisdiction
                                  16
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  17   United States magistrate judge conduct all further proceedings in this case, including trial and
                                  18
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  19
                                                   OR
                                  20
                                            ☐ Decline Magistrate Judge Jurisdiction
                                  21

                                  22           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  23   be reassigned to a United States district judge.
                                  24

                                  25

                                  26

                                  27

                                  28
                                       1322499.1
                                                   Case 5:19-cv-04749-VKD Document 5 Filed 08/28/19 Page 2 of 2



                                       DATED: August 28, 2019              BROWNE GEORGE ROSS LLP
                                  1
                                                                              Debi Ramos
                                  2
                                                                           By:         /s/ Debi Ramos
                                  3                                                    Debi Ramos
                                                                           Attorneys for LGBTQ+ Plaintiffs Divino Group LLC,
                                  4                                        Chris Knight, Celso Dulay, Cameron Stiehl,
                                  5
                                                                           BriaAndChrissy LLC, Bria Kam, Chrissy Chambers,
                                                                           Chase Ross, Brett Somers, and Lindsay Amer
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       1322499.1
